DETAILED ACTION
Disposition of Claims
Claims 1-10 and 16-24 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210228711A1, Published 07/29/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the definition of the abbreviation “BAC” is not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … bacterial artificial chromosome (BAC)...).
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 2-10 and 16-24 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected for claiming the limitation of percent identity to a nucleotide sequence without providing an appropriate frame of reference for said sequence.  Said frame of reference can be provided by referencing a specific sequence disclosed within the application (i.e. a sequence with a SEQ ID NO: identifier).  Please see the 35 USC 112a rejection infra regarding the need for a biological deposit if said sequence (notably GenBank accession no. AY315197) has not been deposited in the application with an appropriate corresponding SEQ ID NO:.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 2-10 and 16-24 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.


Claim 1 and dependent claims 2-10 and 16-24 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 provides the following limitations: “A nucleic acid molecule encoding the genome of a recombinant HCMV strain, wherein the recombinant HCMV strain is a genetically modified variant of the HCMV strain Towne, wherein the nucleic acid molecule has an identity of at least 90% over its entire length with the nucleotide sequence of the HCMV strain Towne except for the sequences encoding the UL130 gene and the Green Fluorescent Protein (GFP) gene,…”
less the UL130 gene and any inserted GFP gene(s), or if the 90% sequence applies to the entirety of what appears to be claimed, which is a CMV genome that encodes a repaired, functional UL130 protein and does not encode a functional GFP.  Further, as no “base” sequence is provided for UL130 and/or GFP, it is unclear which sequences would be considered to be nucleotide sequences that encode functional proteins and which nucleotide sequences do not encode functional proteins.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 2-10 and 16-24 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of the claim appears unfinished, as it is unclear what the 99% is being compared to.  Further, as the sequence is unclear, as is what sequences can and cannot be tolerated to result in a functional UL130 and/or a non-functional GFP, it is unclear if a sequence with 99% identity to the Towne-BAC would be able to comprise 99% sequence identity.  For the purpose of prior art examination, the claim is interpreted as reading upon the following:
“2. The nucleic acid molecule of claim 1, wherein the recombinant HCMV genome has an identity of at least 99% when compared to Towne-BAC.”


Claims 3 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 3 is rejected on the grounds of being indefinite.  Claim 22 is also rejected since it depends from claim 3, but does not remedy these deficiencies of claim 3.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10 note the dense bodies either have or have not been inactivated.  However, it is unclear how said dense bodies were “active” in the first place, as dense bodies lack genomic DNA and while they can enter host cells, they do not produce an active viral infection (see e.g. ¶[0004]).  Therefore, it is how one is supposed to inactivate or activate these dense bodies.  Turning to Example 2 of the specification at ¶[0075], it appears as though applicants claim UV irradiation is “inactivating” the dense bodies.  While it is still unclear how these structures have function in the first place, the claims will be interpreted as reading upon “wherein the dense bodies have been exposed to UV irradiation” or “have not been exposed to UV irradiation.”
For at least these reasons, claims 9-10 are rejected on the grounds of being indefinite.



Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The full sequence of GenBank deposit AY315197 is required to practice the claimed invention because it is referenced as the “base” sequence against which the claimed inventive sequence is mutated. As a required element it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by a deposit of AY315197. See 37 CFR 1.802. One cannot practice the claimed invention without the full AY315197 sequence. Therefore, access to the full AY315197 sequence is required to practice the invention. The specification does not provide a repeatable method for readily identifying what version of the AY315197 sequence is meant as reference without access to the version or deposit desired as the “base” reference and while it is readily available material on the NCBI website, these sequences are not static and are subject to change.
Deposit of AY315197 in a recognized deposit facility would satisfy the enablement requirements of 35 U.S.C. 112, because the strains would be readily available to the public to practice the invention claimed, see 37 CFR 1.801- 37 CFR 1.809.
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the 
	If a deposit is not made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have been met:
	(a)	during the pendency of this application, access to the invention will be afforded to one determined by the Commissioner to be entitled thereto;
	(b)	all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon granting of the patent;
	(c)	the deposit will be maintained for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing  of a sample of the deposited material; 
	(d)	a viability statement in accordance with the provisions of 37 CFR 1.807; and
	(e)	the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.
	In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements.  
	Note that since this is a genomic sequence, a submission of the sequence along with adding an appropriate SEQ ID NO: corresponding to that sequence in the specification would satisfy the need for a deposit and would overcome this rejection.


Claims 1-10 and 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-10 and 16-24 are rejected as lacking adequate descriptive support for a CMV Towne-BAC genome which results in the claimed function of encoding a functional UL130 protein and a non-functional GFP.  
In support of the claimed genera of “functional UL130” and “non-functional GFP”, the application discloses one example of a functional UL130 protein would be the UL130 sequence as found in the TB40 CMV strain (¶[0016]) as found in SEQ ID NO:4 (¶[0017]).  The application also discloses the “non-functional” GFP would have the entire gene deleted (¶[0019-0020]) and would be “free from GFP” (¶[0025][0070]).  No derivatives or variants or mutants thereof are disclosed that can achieve this function of encoding a functional UL130 or a non-functional GFP.   It is not clear what mutations, including insertions, deletions, or substitutions, to the GFP gene would result in a non-functional GFP aside from deleting the entire open reading frame (ORF).  Also, it is not clear what nucleotide or amino acid sequences, aside from SEQ ID NO: 4, would result in a “functional UL130 protein.”  Thus, the application fails to provide examples of a sufficient number of species within the broadly claimed genera.

Thus, in view of the above, there would have been significant uncertainty as to which UL130 and GFP gene sequences would be able encode the claimed functional or non-functional protein.  In view of this uncertainty and the lack of sufficient examples of the claimed genera, the claims are rejected for lack of adequate written description support.

	
	

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a nucleic acid molecule encoding the genome of a recombinant HCMV strain, wherein the recombinant HCMV strain is a genetically modified variant of the HCMV strain Towne, wherein the recombinant HCMV strain encodes a functional UL130 protein and does not encode a functional Green Fluorescent Protein (GFP).  
Further limitations on the nucleic acid molecule of claim 1 are wherein the HCMV genome has at least 99% identity to a Towne strain (claim 2); wherein the GFP gene has been deleted and replaced with a gene that is heterologous to CMV (claim 3), wherein the heterologous gene is a bacterial galactokinase gene (claim 22); wherein said recombinant HCMV strain is Towne-UL130 repdelGFP, wherein said strain comprises SEQ ID NO:4 which encodes UL130 and the entire open reading frame (ORF) for GFP has been deleted when compared to Towne-BAC; wherein said nucleic acid molecule is present within a vector (claim 5), wherein the vector is a BAC vector (claim 23);
Claim 6 is drawn to a dense body produced by infection of a mammalian target cell with a HCMV strain having a genome according to claim 1, wherein the dense body: a) comprises a pentameric complex consisting of viral proteins gH, gL, UL128, UL130 and UL131A; and b) is free from GFP.  

Claim 16 is drawn to a method for vaccinating a human subject against HCMV, comprising administering an immunogenically effective dose of a dense body preparation of claim 8 to a human subject in need thereof.  
Further limitations on the method of claim 16 are wherein the method prevents and/or ameliorates an occurrence of an HCMV- associated disorder in the human subject and/or inhibits transmission of an HCMV infection to a further human subject (claim 17); wherein the method maintains the intrinsic immunity of the vaccinated human subject (claim 18); wherein the method stimulates an interferon reaction in the vaccinated human subject (claim 19); wherein the method promotes autophagy of viral proteins in the vaccinated human subject, wherein the autophagocytosed proteins are degraded and presented by MHC molecules (claim 20); and wherein the MHC molecules are MHC class I or MHC class II molecules (claim 21).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-6, 8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally-occurring HCMV isolates without significantly more. The claim(s) recite(s) a recombinant HCMV that lacks GFP and comprises a functional UL130. This judicial exception is not integrated into a practical application because the genomic sequence of this virus is unclear, and nothing about the claimed construction alters it markedly from HCMV isolates found in nature.  The use of the limitation “recombinant” does not further limit the claim, as recombination is a natural occurrence in the viral life cycle. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is unclear as to how to compare the recombinant 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-10, 16-21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider-Ohrum et. al. (Schneider-Ohrum K, et. al. J Virol. 2016 Oct 28;90(22):10133-10144.; CITED ART OF RECORD; hereafter “Schneider-Ohrum”.)
The Prior Art
Schneider-Ohrum teaches development of a virus-like particle vaccine against CMV based upon the non-infectious dense bodies (DBs) produced in cells during active HCMV infection (entire document; see abstract.)  Schneider-Ohrum teaches development of scalable culture, isolation, and inactivation techniques for production of DB particles, and production of DBs from Towne-strain infected cultures and Towne and AD169 co-infected cultures (abstract).  Schneider-Ohrum teaches the reason DBs were instant claims 1-2.  As instant claim 6 is a product-by-process claim and the process described by Schneider-Ohrum meets the limitations of instant claim 6, the compositions of DBs produced therefrom would be encompassed by the limitations of instant claims 6 and 8.  Further, Schneider-Ohrum teaches the DBs must be separated from DNA-containing virions and DNA-free non-infectious particles (NIEPs)(p. 10134, left col., ¶2) and to ensure any contaminating virus was not infectious, preparations of UV-inactivated DBs were compared to untreated DBs (Fig. 4B-C; instant claims 9-10, 24).  Schneider-Ohrum teaches their studies provide a basis for the development of an HCMV DB-based vaccine (abstract; instant claim 16).  As the method steps of Schneider-Ohrum meet the generic method steps of the instant claims, the functional results would also be inherent to the method, and the method of delivery of the DB preparation to a human in need thereof would inherently result in the limitations of instant claims 17-21.  
Schneider-Ohrum therefore teaches the limitations of instant claims 1-2, 6, 8-10, 16-21, and 24, and anticipates the invention encompassed by said claims. 

Claim(s) 1-5 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (US20150307850A1, Pub. 10/29/2015, Priority 12/04/2012; hereafter “Fu”.)
The Prior Art
Fu teaches conditionally-replication defective cytomegaloviruses (rdCMV) which may comprise heterologous genes encoding heterologous polypeptides (entire document; see abstract, reference claim 1).  Fu teaches that laboratory strains have mutations that cause a loss in pentameric complex proteins, instant claims 1-4.  Fu teaches the rdCMV genome may be within a bacterial artificial chromosome (BAC), which is a system that uses a vector to easily genetically manipulate the large viral CMV genome (¶[0055]; instant claims 5, 23). 
Fu therefore teaches the limitations as encompassed by instant claims 1-5 and 23, and anticipates the instant invention encompassed by said claims.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider-Ohrum and Fu as applied to claims 1-6, 8-10, 16-21, and 23-24 above, and further in view of Stanton et. al. (Stanton RJ, et. al. J Clin Invest. 2010 Sep;120(9):3191-208. Epub 2010 Aug 2.; hereafter “Stanton”.)
The Prior Art
The teachings of Fu and Schneider-Ohrum have been set forth supra.  Fu teaches generation of BAC-CMV genomes which have the CMV pentamer proteins repaired, and Schneider-Ohrum teaches the generation in vitro of an infectious CMV genome that is produced by co-infecting cells with AD169 and Towne laboratory strains to generate a recombinant CMV that is repaired for the CMV pentamer.  Schneider-Ohrum teaches the selection of DBs from these newly developed strains for use in vaccine production.  While both teach BAC-CMV recombineering techniques, and the use of selectable markers, neither specifically teach the insertion of a galactokinase gene (such as galK) or that the repaired sequences are derived from HCMV strain TB40/E.  However, these are common optimization steps taken in the CMV art, as evidenced by Stanton.
Stanton teaches clinical isolates of human cytomegalovirus (HCMV) cannot replicate efficiently in vitro until it has adapted by mutation. Consequently, wild-type HCMV differ fundamentally from the passaged strains used for research, and to generate a genetically intact source of HCMV, they cloned a laboratory strain into a self-excising BAC in order to repair genes at specific loci, such as the pentameric proteins UL128, UL130, and UL131 (abstract.)  Stanton teaches the process of BAC recombineering utilizes selectable markers in various steps, such as the positive or negative selection of a marker 
Given what was known in the CMV recombineering field at the time of filing, substitution of one selectable marker for another would be an obvious method to determine if the recombination was successful, as swapping out GFP for galK would result in the correct genome losing the ability to produce GFP and gaining the ability to proliferate on galactose.  As evidenced by Schneider-Ohrum, Fu, and Stanton, the process of BAC recombineering in the CMV art was well versed at the time of filing, and substitutions and steps such as those claimed would be obvious optimization steps to undertake.  Further, knowing the TB40/E laboratory strain had functional copies of all the pentamer proteins would make it an obvious choice for cloning purposes to replace or repair nonfunctional ORFs such as UL130 into pre-established BAC-CMV strains such as Towne.  Therefore, given the related teachings of Schneider-Ohrum, Fu, and Stanton, modifications to the teachings of Schneider-Ohrum and/or Fu would be routine to a skilled artisan, especially in light of the teachings of Stanton, and the limitations encompassed by instant claims 7 and 22 would be obvious.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Schneider-Ohrum and/or Fu in order to remove GFP from a BAC-CMV genome as a recombination step and introduce another selectable marker in its place, or to replace a non-operative ORF, such as the UL130 ORF in Towne, with an operative ORF from TB40/E.  One would have been motivated to do so, given the suggestion by Stanton that the BAC-CMV recombineering to generate multiple mutations in a genome required multiple rounds of purification and multiple selectable markers at each step, and given that Stanton notes the tropism of TB40/E was known and representative of wild-type CMV.  There would have been a reasonable expectation of success, given the knowledge that replacement of regions in the CMV genome with other sequences or mutations was known in the art, as taught by Schneider-Ohrum, Stanton, and Fu.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-10 and 16-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/972,249 (reference application) in view of Fu (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn towards nucleic acids comprising HCMV genomes, wherein said genomes encode functional UL130 products, do not encode GFP, and are derived from the Towne strain.  Both sets of claims provide for compositions comprising dense bodies (DBs) and methods of use thereof, especially in methods of vaccination in humans.  The main difference between the instant claims and those of the ‘249 application is that the ‘249 nucleic acid molecule does not encode a functional pUL25 protein, and the methods of producing dense bodies, especially wherein a replication-essential HCMV protein is fused to a destabilizing protein, are not claimed in the instant claims.  However, given the teachings of Fu, such differences would be obvious modifications to those of the instant claims and would be obvious steps to take in order to generate the product of the instant claims.  
Fu teaches conditionally replication-defective cytomegaloviruses (rdCMVhet), wherein the rdCMVhet encodes a fusion protein, wherein an essential CMV protein is fused to a destabilizing protein such as FKBP (entire document; see abstract; reference claims 1-6; reference claims 16, 20, 22, and 24.)  Fu teaches the rdCMVhet would comprise all of the proteins to generate a CMV pentamer, namely UL128, UL130, UL131, gH, and gL (reference claim 2; reference claims 2, 8.)  Fu teaches the essential CMV proteins are chosen from UL51, UL52, and UL87 (Fu claim 3; reference claim 20).  Fu teaches the rdCMVhet encodes at least one heterologous polypeptide, wherein said peptide may be inserted into a non-essential gene ORF, including UL25 (¶[0105-0109]; reference claims 1, 4-7).  Fu teaches the addition of Shield-1 to the cell cultures comprising the rdCMVhet allows them to replicate normally, while removal of Shield-1 impairs the ability to replicate normally (¶[0058]; reference claim 21).  While Fu teaches growing the rdCMVhet virus without Shield-1, this method would inherently produce DBs as Fu teaches the steps and limitations of the method as claimed which is required to generate DBs, and the DBs generated would inherently comprise the components as claimed in reference claim 23.  Fu teaches strains of CMV, including AD169 and Towne (¶[0056; reference claim 3).  Fu teaches growing the rdCMVhet in the presence of Shield-1 and then removing it after a period of time (¶[0093]; reference claim 17).  Therefore, given the teachings of Fu, the differences noted between the instant claims and the ‘249 would be obvious modifications or optimization steps to a skilled artisan.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648